711 N.W.2d 312 (2006)
474 Mich. 1069
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Leon Walter KONESKO, Defendant-Appellant.
Docket No. 129675, COA No. 254865.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the application for leave to appeal the July 12, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*313 MARILYN J. KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).